Citation Nr: 0905180	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right foot bunionectomy.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The veteran had active military service from April 2003 to 
April 2006. 

The matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the 
Philadelphia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned an initial 10 percent rating for scar, post 
bunionectomy, right foot effective April 23, 2006. 

The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an initial 
rating in excess of 10 percent for residuals of a right foot 
bunionectomy is warranted.  As an initial matter, the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to 
the appeal.

The claims file reflects that in February 2006, while in 
service, the veteran received private medical treatment, a 
bunionectomy, for her right foot bunion disability from a 
German podiatrist in Wurzburg, Germany; however, the claims 
file does not include any records from that treatment 
provider.  A request for records should be sent and any 
additional records from that provider should be obtained.

Separate ratings may be awarded for disability manifestations 
characterized by compensable symptomatology distinct and 
separate from that of other service-connected disabilities.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In the 
present case, the veteran has been diagnosed with mild hallux 
valgus as a result of the bunionectomy, and has complained of 
pain, not just at the scar site, but in the bone as well.  
Further review of these complaints should be undertaken.

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the 
Philadelphia VA Medical Center (VAMC); however, as the claims 
file only includes records from those facilities dated up to 
July 2008, any additional records from that facility should 
be obtained.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  In a May 2006 VA examination 
report, the physician diagnosed the veteran with right foot 
strain mildly active status post right bunionectomy.  In a 
September 2008 VA examination report, the physician diagnosed 
the veteran with status post bunionectomy right great toe; 
however, the physician does not further explain the severity 
of the disability or provide classification of current 
residuals of the prior surgery.  VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for her right 
foot bunionectomy.  Of particular interest 
are any private treatment records dated 
February 2006 from physicians in Warzburg, 
Germany.  Of further interest are any 
outstanding VA records of evaluation 
and/or inpatient or outpatient treatment 
of the veteran's right foot disability 
from the Philadelphia VAMC for the time 
period from July 2008 to the present.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
podiatric examination to determine the 
severity of her right foot disability, to 
include the right foot scar.  All 
indicated tests and studies, including x-
ray studies, are to be performed.  Prior 
to the examination, the claims folder must 
be made available to the physician 
conducting the examination for review of 
the case.  A notation to the effect that 
the record review took place should be 
included in the report of the examiner.

The examiner is requested to indicate 
which of the following (a), (b), or (c) 
best describes the veteran's current right 
foot disability:

(a)  Operated with resection of metatarsal 
head; OR

(b)  Severe, if equivalent to amputation 
of great toe; OR

(c)	Neither.

The physician should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the right foot, and whether 
there is likely to be additional range of 
motion loss of the service-connected right 
foot residuals due to any of the 
following: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; (4) incoordination; 
(5) or repeated use.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use or 
during flare-ups.  The examiner should 
indicate whether there is evidence of any 
additional loss of range of motion of the 
right foot due to these factors that is 
equivalent to favorable or unfavorable 
ankylosis.

Adequate reasons and bases should be 
provided to support the opinions provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  The remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


